By the Court. —
Benning, J.
delivering the opinion.
We do not see how to distinguish this case from Robinson & Wood, vs. King and others, 6 Ga., 539. In both cases the witnesses, when they subscribed the will, were where they could not be seen by the testator, a wall intervening in that case, a door-shutter in this.
We think, therefore, that the charge of the Court was wrong, and consequently, that there ought to be a new trial.
It is unnecessary to consider the other grounds of the motion for a new trial, they depend upon the evidence.
Judgment reversed.